EXHIBIT 24 POWER OF ATTORNEY WHEREAS, INTEGRYS ENERGY GROUP, INC., a Wisconsin corporation, will file on or before the due date of March 1, 2010 with the Securities and Exchange Commission, under the provisions of the Securities Exchange Act of 1934, an annual report on Form 10-K, and WHEREAS, the undersigned is a Director of Integrys Energy Group, Inc.; NOW, THEREFORE, the undersigned hereby constitutes and appoints CharlesA.Schrock, JosephP.O'Leary, Bradley A. Johnson, Diane L. Ford, and Barth J.
